CERTAIN INFORMATION IDENTIFIED BY [***] HAS BEEN OMITTED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE COMPANY IF PUBLICLY DISCLOSED.

 

 

AMENDMENT NO. 5

ETHANOL MARKETING AGREEMENT

 

 

THIS Amendment No. 5 ("Amendment 5”), dated September 26, 2019, is entered into
by and between Eco-Energy, LLC, a Tennessee Limited Liability Corporation with
its registered office at 6100 Tower Circle, Suite 500, Franklin, Tennessee 37067
("Eco"), and Granite Falls Energy, LLC ("GFE"), a Minnesota Limited Liability
Corporation with its main office at 15045 Highway 23 SE, Granite Falls,
Minnesota 56241. Eco and GFE are hereinafter also referred to collectively as
the "Parties."

 

RECITALS

 

A.



The Parties previously entered an Ethanol Marketing Agreement ("Agreement"),
executed December 24, 2008, where the Parties established certain terms and
conditions relating to Eco's rights and obligations regarding the purchase of
GFE's entire ethanol output. The Agreement established a term which commenced on
the first day of ethanol shipment and expired one (1) year thereafter. A copy of
the Agreement—including Exhibit A, Exhibit B and Exhibit C of the
Agreement—is  attached hereto  as Appendix 1.

 

B.



On October 22, 2009, the Parties entered into Amendment No. 1 to the Agreement
(attached hereto as Appendix 2), which modified the Agreement as follows: (i)
added a "flex fee" adjustment intended to minimize the costs effects of
disadvantageous production price fluctuations for GFE and (ii) extended the
expiration date of the Agreement until December 31, 2011.

 

C.



On August 30, 2011, the Parties entered into Amendment No. 2 to the Agreement
(attached  hereto as Appendix 3), which modified the Agreement as follows: (i)
terminated the "flex fee" adjustment specified in Amendment No. 1 to the
Agreement, (ii) extended the expiration date of the Agreement  until December
31, 2013, and (iii) adjusted the Payment and Fees section of the Agreement by
changing the fee that GFE  pays Eco for Marketing Fees from [***] to [***].

 

D.



On September 17, 2013, the Parties entered into Amendment No. 3 to the
Agreement  (attached  hereto as Appendix 4), which modified the Agreement as
follows: (i) allowed  GFE  to  obtain  product  sales quotes from third parties
for Eco to facilitate potential transactions, (ii) extended the expiration date
of the Agreement until December 31, 2016, (iii) adjusted the Payment
and  Fees  section  of  the  Agreement  by  changing the fee  that GFE  pays
Eco  for Marketing  Fees  to  [***], establishing  payment  terms of [***], (iv)
required Eco  to  provide  continuous  undenatured  export  offers,  (v) [***],
and (vi) deleted and replaced Exhibit B (i.e., Eco Transportation Services) to
the Agreement.

 

E.



On July 22, 2016, the Parties entered into Amendment No. 4 to the Agreement
(attached hereto as Appendix 5), which modified the Agreement as follows: (i)
adjusted the Payment and Fees section of the Agreement by changing the fee that
GFE pays Eco for Marketing Fees to [***], (ii) required Eco to make payment to
GFE every Friday for the previous week's ethanol shipments, (iii) [***], and
(iv) extended the expiration date of the Agreement until December 31, 2019.

 

F.



The Parties now desire to again alter the Agreement in order to memorialize the
modifications recently






agreed upon by the Parties as well as incorporate such modifications into the
Agreement.

 

NOW, THEREFORE, the written signatures of the Parties integrate this Amendment
No. 5 into the Agreement making it a binding, and legally enforceable, portion
of such. For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Eco and GFE agree as follows:

 

I.



EFFECTIVE DATE: The modifications specified in Paragraph II of this Amendment
No. 5 shall become effective on October 1, 2019.

 

II. MODIFICATIONS:

 

1)      Section 4 of the Agreement-as amended by Amendment No. 1, Amendment No.
2, Amendment No. 3 and Amendment No. 4-is hereby deleted in its entirety and
replaced with the following:

 

4. Payment and Fees.

 

(a)



[***].

 

(b)



[***].

 

2)Section II (a) and Section II (b) of the Agreement, as previously modified by
Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 is hereby
amended as follows:

 

11.  Terms and Termination.

 

(a)



The term of this Agreement shall expire on December 31, 2020.

 

(b)



This Agreement will automatically renew for additional consecutive terms of one
(1) year each unless either party hereto gives
written  notice  to  the  other  at  least  three  (3)  months prior to the end
of the term or the then  current renewal  term, in which  case  this
Agreement  shall terminate at the end of the term or such then current renewal
term.

 

III.



EFFECT OF AMENDMENT No. 5: Except as expressly modified in Section II of this
Amendment No. 5 the Agreement—including Amendment No. 1, Amendment No. 2,
Amendment No. 3 and Amendment No. 4—remains unchanged and in full force and
effect.

 

IV.



ENTIRETIES: This Amendment No. 5 represents the final agreement between the
parties regarding the subject matter hereof and may not be contradicted by
evidence or prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.

 

 

 

 

 

 

 

 

 

 

 








{Signature page follows}

 

ECO ENERGY, LLCGRANITE FALLS ENERGY, LLC

 

 

By: /s/ Josh BaileyBy: /s/ Steve A. Christensen

 

Name: Josh BaileyName: Steve A. Christensen

 

Title: CEOTitle: CEO

 

Date: 9/26/19Date: 09/26/19



